Appeal by the defen*815dant from a judgment of the Supreme Court, Kings County (Brennan, J.), rendered November 29, 2001, convicting him of robbery in the first degree (four counts) and robbery in the third degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding alleged errors that were committed at trial are unpreserved for appellate review (see CPL 470.05 [2]; People v Griffin, 246 AD2d 668 [1998]; People v Saladana, 208 AD2d 872 [1994]). In any event, any alleged errors were harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Johnson, 57 NY2d 969 [1982]; People v Crimmins, 36 NY2d 230 [1975]).
The defendant’s remaining contention is without merit. Santucci, J.E, Krausman, Schmidt and Rivera, JJ., concur.